Citation Nr: 0821687	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
1991, for the grant of service connection for residuals of 
frostbite of the hands.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee menisectomy.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for osteoarthritis of 
the right hip, to include as secondary to the service-
connected residuals of frostbite of the hands.

4.  Entitlement to service connection for claimed right knee, 
left hip, bilateral ankle, bilateral leg arthritis and gouty 
arthritis of the feet, to include as secondary to the 
service-connected residuals of frostbite of the hands.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to June 1950 
and from August 1950 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and October 2005 rating 
decisions issued by the RO.

The veteran requested a hearing before a Veterans Law Judge 
at the Board in Washington, DC in his November 2006 
Substantive Appeal.  He withdrew his request in March 2008.  
See 38 C.F.R. § 20.702(e) (2007).  

The Board is aware that in various lay statements the veteran 
seems to indicate that he believes there was clear and 
unmistakable error (CUE) in the May 2001 Board decision which 
found no CUE in an October 1996 Board decision which denied 
entitlement to an earlier effective date for the grant of 
service connection for residuals of frostbite of the hands.  
As the veteran has not filed, with specificity, a claim of 
CUE with regards to the May 2001 Board decision, the issue of 
CUE in that decision is not currently before the Board.

The veteran's claim of service connection for osteoarthritis 
of the right hip was the subject of a previous decision.  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The issues of entitlement to an increased rating for the 
service-connected left knee disability and service connection 
for claimed right knee, left hip, bilateral ankle, bilateral 
leg arthritis and gouty arthritis of the feet, to include as 
secondary to the service-connected residuals of frostbite of 
the hands are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO awarded service 
connection for residuals of frostbite of the hands and 
assigned an initial 10 percent rating, effective January 8, 
1991, the date of his reopened service-connection claim.  The 
veteran appealed this decision.  

2.  In an October 1996 decision, the Board denied entitlement 
to an effective date prior to January 8, 1991, for the grant 
of service connection for residuals of frostbite of the 
hands.  The issue of an increased evaluation for residuals of 
frostbite of the hands was remanded to the RO for further 
development of the record.

3.  In a June 1998 rating decision, the veteran was granted a 
20 percent rating for residuals of frostbite of the hands, 
effective January 12, 1998.  A December 1998 Board decision 
denied entitlement to an increased evaluation for the 
service-connected residuals of frostbite of the hands.

4.  In August 1999, the veteran filed a claim for CUE in the 
October 1996 Board decision which denied an effective date 
prior to January 8, 1991 for the grant of service connection 
for the residuals of frostbite of the hands.

5.  In a May 2001 decision, the Board found no CUE in the 
October 1996 Board decision which denied entitlement to an 
effective date prior to January 8, 1991, for the grant of 
service connection for residuals of frostbite of the hands.

6.  In the absence of a timely appeal of, or claim of CUE in 
the May 2001 Board decision, this decision is final and an 
effective date prior to January 8, 1991, for the grant of 
service connection for residuals of frostbite of the hands is 
legally precluded.

7.  The veteran's claim of service connection for 
osteoarthritis of the right hip was previously denied by the 
RO in rating decisions in June 2002; he was notified of this 
decision and his appellate rights, but did not perfect a 
timely appeal.

8.  The evidence associated with the claims file since the 
June 2002 denial of service connection for osteoarthritis of 
the right hip is either cumulative or redundant of evidence 
previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim for 
service connection for that condition and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to January 8, 1991, 
for the grant of service connection for residuals of 
frostbite of the hands must be denied.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 20.302, 
20.1103 (2007); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The RO's rating decision in June 2002 denying service 
connection for osteoarthritis of the right hip is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

3.  As the evidence received since June 2002 is not new and 
material, the claim of service connection for osteoarthritis 
of the right hip is not reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in June 2004 and January 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that while the VCAA notice need not be 
contained in a single communication, post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case) cannot satisfy the duty to notify.  The Federal Circuit 
further held that such notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued prior to the 
appealed rating decisions.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.   

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

With regard to his claim of service connection for 
osteoarthritis of the right hip, the Board is also aware of 
the considerations of the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), regarding the need for notification of the 
evidence and information that is necessary to reopen a claim 
and what is necessary to establish entitlement to the 
underlying claim for the benefit sought.  There is no 
violation in this case.  In the June 2004 VCAA letter, the 
veteran was advised of both the type of evidence needed to 
reopen his claim of service connection for osteoarthritis of 
the right hip and what was necessary to establish entitlement 
to the claimed benefit.  

Finally, with regard to his claim of service connection for 
osteoarthritis of the right hip, the Board finds no reason to 
remand for medical examination at this point, as the VCAA's 
duty to assist under 38 U.S.C.A. § 5103A is not triggered 
unless and until a previously-denied claim is actually 
reopened. As the Board's action below denies the veteran's 
petition to reopen his claim, the VCAA does not require a new 
VA examination.  There is accordingly no VCAA requirement to 
remand for a new medical examination, nor any practical 
purpose to be served thereby.  The veteran's diagnosis of 
osteoarthritis of the right hip is not in dispute, and his 
symptoms are not relevant to adjudication of the issue on 
appeal.  

Additionally, the veteran's claim of entitlement to an 
earlier effective date for the grant of service connection 
for residuals of frostbite of the hands cannot be 
substantiated as a matter of law. Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of these claims in this Board decision.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new cases, the effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

In the present case, in an August 1985 decision, the Board 
denied the veteran's initial claim for service connection for 
residuals of frostbite of the hands.  The veteran applied to 
reopen his claim in January 1991.  In an August 1993 rating 
decision, the RO awarded service connection for residuals of 
frostbite of the hands and assigned an initial 10 percent 
rating, effective January 8, 1991, the date of his reopened 
service-connection claim.  The veteran appealed both the 
assigned effective date and disability rating to the Board.  
In an October 1996 decision, the Board denied the veteran's 
claim of entitlement to an effective date prior to January 8, 
1991, for the grant of service connection for residuals of 
frostbite of the hands.  The Board remanded the issue of an 
increased rating for the residuals of frostbite of the hands 
to the RO for further development.  Subsequently, the RO 
allowed an increased (20 percent) rating for residuals of 
frostbite of the hands.  However, the Board notes the issue 
of entitlement to an increased rating for the service-
connected residuals of frostbite of the hands is not 
currently on appeal.

In August 1999, the veteran filed a claim for CUE in the 
October 1996 Board decision which denied an effective date 
prior to January 8, 1991 for the grant of service connection 
for the residuals of frostbite of the hands.  In a May 2001 
decision, the Board found no CUE in the October 1996 Board 
decision.  Thus, the May 2001 Board decision is final.  See 
38 C.F.R. § 20.1100.

In February 2003, the veteran submitted a claim for an 
earlier effective date for the grant of service connection 
for residuals of frostbite of the hands.   

Recent case law has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc); see also Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005). 

The only way the veteran could attempt to overcome the 
finality of the May 2001 Board decision - in an attempt to 
gain an earlier effective date - is to request a revision of 
that decision based on CUE.  See Cook, 318 F.3d at 1339; see 
also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.").  

Neither the veteran nor his representative has asserted that 
the May 2001 Board decision contained CUE.  As such, the 
veteran's current claim is not a claim that there was CUE 
with a past decision, but rather a "freestanding claim" for 
an earlier effective date.  As noted above, the veteran did 
file a CUE claim to the October 1996 Board decision, which 
denied an effective date prior to January 8, 1991, for the 
grant of service connection for residuals of frostbite of the 
hands and in the May 2001 Board decision, the Board found no 
CUE in the October 1996 Board decision.  Thus, the May 2001 
Board decision became final and is not subject to revision. 

In the absence of CUE, the decision denying an effective date 
prior to January 8, 1991, for the grant of service connection 
for residuals of frostbite of the hands is final.  38 C.F.R. 
§§ 3.105(a), 20.1100 (2007); see also Rudd, 20 Vet. App. 296.  
Thus, the veteran is legally and factually precluded from 
receiving an effective date earlier than January 8, 1991, for 
the grant of service connection for residuals of frostbite of 
the hands.  The Court has held that in a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

The Board has considered the veteran's testimony and his and 
his representative's assertions and belief that he warrants 
an earlier effective date for the grant of service connection 
for residuals of frostbite of the hands; however, in the 
absence of CUE, the evidence of record does not provide a 
basis for allowance of the denied claim.  As noted in the 
Rudd decision, the veteran is not without recourse, "as he 
remains free to file a motion to revise based upon clear and 
unmistakable error" with respect to the May 2001 Board 
decision which found no CUE in the October 1996 Board 
decision that denied entitlement to an earlier effective date 
for the grant of service connection for residuals of 
frostbite of the hands.  Rudd, 20 Vet. App. at 300.

III. New and Material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

Service connection for osteoarthritis of the right hip, to 
include as secondary to the service-connected residuals of 
frostbite of the hands was denied on the merits in an RO 
rating decision issued in June 2002, based on the RO's 
finding that the veteran had not presented medical evidence 
showing a relationship between his right hip arthritis and 
thigh cramps and his service-connected cold injury.  The 
veteran did not initiate a timely appeal of this decision.  
Thus the June 2002 decision became final and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. § 7105(a).  

The veteran reopened his claim for service connection for 
osteoarthritis of the right hip in February 2004.  In the 
October 2004 rating decision, the RO determined that new and 
material evidence, sufficient to reopen the claim, had not 
been submitted by the veteran.  

The evidence of record at the time of the June 2002 denial 
(the last final adjudication of the claim) included the 
veteran's service medical records; post-service VA treatment 
records documenting the medical treatment the veteran 
received for his various disabilities dated through April 
2002; a March 2002 VA examination report diagnosing the 
veteran with arthritis of the right hip; however, the VA 
examiner opined that it was unlikely that the right hip 
problem was related to the service-connected frostbite of the 
hands; and, various lay statements from the veteran 
indicating that he believed his right hip arthritis was 
related to his service-connected residuals of frostbite of 
the hands.  

Since the June 2002 rating decision, the additional evidence 
received includes post-service VA treatment records 
documenting the medical treatment the veteran received for 
his various disabilities dated through August 2007 and 
various lay statements from the veteran indicating that he 
believed his right hip arthritis was related to his service-
connected residuals of frostbite of the hands.  

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
adjudicator in June 2002.  The new items of evidence, 
however, are not "material" because nothing therein serves 
as competent medical evidence of a relationship between the 
veteran's demonstrated arthritis of the right hip and his 
period of active service.  

The veteran's lay statements are redundant of statements 
reviewed by the RO in the course of the previously-denied 
claim.  In this regard, while the veteran can certainly 
report symptoms capable of lay observation, he is not 
competent to render an opinion as to diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  These statements are accordingly not material toward 
establishing service connection for osteoarthritis of the 
right hip.  Further, in the March 2002 VA examination, the VA 
examiner opined that it was unlikely that the right hip 
problem was related to service and to date, the veteran has 
not offered any competent medical evidence contradicting this 
opinion.  

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for osteoarthritis of the right hip has not been 
received, and the RO's decision of June 2002 remains final.  

In summary, like the previous evidence of record, the 
additional evidence simply fails to show a competent medical 
relationship between his right hip arthritis and thigh cramps 
and his service-connected cold injury.  As such, the 
additional evidence is not new and material and it does not 
raise a reasonable possibility of substantiating the 
veteran's claims of service connection for osteoarthritis of 
the right hip.  Because the veteran has not presented new and 
material evidence sufficient to reopen the claim of service 
connection for osteoarthritis of the right hip the appeal 
must be denied on this basis.

As the veteran is this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

An effective date earlier than January 8, 1991, for the grant 
of service connection for residuals of frostbite of the hands 
is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for osteoarthritis of the 
right hip, to include as secondary to the service-connected 
residuals of frostbite of the hands, the appeal to this 
extent is denied.  


REMAND

In various lay statements, the veteran essentially contends 
that his service-connected left knee disability has increased 
in severity since his last afforded VA examination in June 
2004.  Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

As to his claim of service connection for claimed right knee, 
left hip, bilateral ankle, bilateral leg arthritis and gouty 
arthritis of the feet, to include as secondary to the 
service-connected residuals of frostbite of the hands, the 
Board notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

In this regard, the Board notes VA treatment records indicate 
the veteran suffers from pseudogout and generalized 
osteoarthritis manifested by chronic pain in his hands, feet 
and hips.  The veteran contends these conditions are related 
to his service-connected residuals of frostbite of the hands.  
Given the veteran's complaints and contentions, the Board 
finds that the veteran should be afforded a VA examination to 
determine if his claimed right knee, left hip, bilateral 
ankle, bilateral leg arthritis and gouty arthritis of the 
feet disorders were caused or aggravated by the service-
connected residuals of frostbite of the hands.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.    

With regard to his claim for an increased 
rating for his left knee disability, the 
veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008). 

With regard to his claim for right knee, 
left hip, bilateral ankle, bilateral leg 
arthritis and gouty arthritis of the 
feet, to include as secondary to the 
service-connected residuals of frostbite 
of the hands, the veteran should be 
notified that a disability which is 
proximately due to, or results from, 
another disease or injury for which 
service connection has been granted shall 
be considered a part of the original 
condition.  Specifically, when 
aggravation of a disease or injury for 
which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
 
The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected left knee disability 
and claimed right knee, left hip, 
bilateral ankle, bilateral leg arthritis 
and gouty arthritis of the feet 
disabilities.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

3.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
left knee disability.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and should be so 
documented in the examination report.

All tests and studies that the examiner 
deems necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.

The examiner should conduct range of 
motion testing of the left knee.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or instability 
associated with the knee disability.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should also indicate whether 
there is any ankylosis of the left knee, 
and if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.
 
4.  The veteran should also be afforded 
VA examinations to determine the nature, 
extent and likely etiology of the claimed 
right knee, left hip, bilateral ankle, 
bilateral leg arthritis and gouty 
arthritis of the feet.  

His claims folders, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner(s).   A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  Any 
indicated studies must be performed.  
 
Based on a review of the claims file and 
the clinical findings of the 
examination(s), the examiner(s) should 
opine as to whether the veteran has 
current disability manifested by right 
knee, left hip, bilateral ankle, 
bilateral leg arthritis and gouty 
arthritis of the feet that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is caused or 
otherwise aggravated by the service-
connected residuals of frostbite of the 
hands?  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


